 

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

BURBERRY LIMITED; GIANNI VERSACE, 8.R.L.; BL ONICALLY FILED

 

 

 

 

 

HERMES INTERNATIONAL; LOUIS VUITTON DOC #:
MALLETIER; MICHAEL KORS, L.L.C.; THE . \2 ht ha
NORTH FACE APPAREL CORP.; PRL USA DATE FILED:

 

HOLDINGS, INC.; TIMBERLAND, a division of VF
OUTDOOR, LLC, and TBL LICENSING LLC,
CIVIL ACTION NO.

Plaintiffs,
19 CV 10739 (DLC)

-against-

VARIOUS JOHN DOES, JANE DOES, and
XYZ COMPANIES,

Defendants.

 

 

PRELIMINARY INJUNCTION ORDER

This action having been commenced by Burberry Limited; Gianni Versace, S.r.1.;
Hermés International; Louis Vuitton Malletier; Michael Kors, L.L.C.; The North Face Apparel
Corp.; PRL USA Holdings, Inc.; and Timberland, a division of VF Outdoor, LLC, and
TBL Licensing LLC (collectively “Plaintiffs”) on November 20, 2019 against Defendants
Various John Does, Jane Does, and XYZ Companies, at 265 West 37th Street, Room 7D,
New York, New York 10018; 265 West 37th Street, 8th Floor, Unmarked Room Opposite the
Passenger Elevator, New York, New York 10018; and the Comers of 6th Avenue & 47th Through
53rd Streets, New York, New York 10020, alleging trademark counterfeiting and infringement of
Plaintiffs’ Federally Registered Trademarks (defined below) and charging defendants with, inter
alia, trademark counterfeiting, infringement, dilution and false advertising, and a copy of the
Summons, Complaint, Seizure Order, and supporting papers having been served upon the
defendants during civil seizures at the following locations on November 22, 2019: 265 West 37th
Street, Room 7D, New York, New York 10018; 265 West 37th Street, 8th Floor, Unmarked

-|-

 
Room Opposite the Passenget Elevator (now identified as Room 804), New York, New York
“100 18 (collectively, referred to as “Defendants”);
EDEL Gb st ALGAE eda:

It appearing to the Court that it has jurisdiction over the subject matter of this action, over
Plaintiffs and ver Defendants;

The Court having considered the Complaint and the exhibit thereto, Plaintiffs’ Order To
Show Cause and accompanying papers and the defendants at the Defendants failing to appear at
the hearing on December 6, 2019 after receiving notice of the same on November 22, 2019; and

It further appears that Defendants are, infer alia, counterfeiting and infringing Plaintiffs’
Federally Registered Trademarks, in violation of 15 U.S.C. § 1114 and will continue to
counterfeit and infringe Plaintiffs’ Federally Registered Trademarks unless restrained by Order of
this Court.

Accordingly, the Court concludes as a matter of law:

1, This Court has jurisdiction over the subject matter of all counts of this action and
over all the parties hereto;

2. Plaintiffs have established a prima facie case of ownership of Plaintiffs’ Federally
Registered Trademarks;

3, Plaintiffs are likely to prevail on the merits of this action in showing that
Defendants are counterfeiting and infringing Plaintiffs’ Federally Registered Trademarks in
violation of 15 U.S.C. § 1114;

4, Defendants’ actions have caused and will continue to cause immediate and
irreparable harm, loss, and damage before a full trial on the merits can be held, in that monetary
compensation will not afford adequate relief to Plaintiffs for Defendants’ continuing acts of

counterfeiting and trademark infringement;
5. The harm to Plaintiffs from the denial of this request for a Preliminary Injunction
would outweigh the harm to the legitimate interests of Defendants against whom the Order would
be issued and to any third parties; and

6. The public interest would best be served by granting this Preliminary Injunction
prior to a full trial on the merits or a default judgment against Defendants.

NOW THEREFORE, it is hereby ORDERED as follows that:

1. The Defendants and their respective principals, officers, agents, servants, employees,
and attorneys, and all persons in concert and participation with them are hereby restrained and
enjoined, pending termination of this action:

(a) From using Plaintiffs’ Federally Registered Trademarks, including but not

 

 

 

limited to:
BURBERRY LIMITED
TRADEMARK | REGISTRATION | REGISTRATION GOODS
TRADEMARK NUMBER DATE
BURBERRY 259,571 6-Aug-1929 Piece goods - namely, cloths, and stuffs of
wool, worsted, or hair.
BURBERRY 260,843 27-Aug-1929 Clothing - namely, coats and topcoats for

 

 

 

 

men, women, anc children; jackets for men,
women, and children; breeches for boys; suits
for men and boys; waistcoats for men,
women, and children; overalls for women and
children: skirts for outer wear for women and
children; capes for men, women, and children;
hats and caps for men, women, and children;
bonnets for children, hoods and toques for
men, women, children; neckties for men,
women, and children; stockings and socks for
men, women, and children; braces and
suspenders for men and children; belts for
outer wear for men, women, and children;
boots of rubber and fabric or combinations of
these materials for men, women, and children;
shoes and slippers of leather, rubber, and
fabric or combinations of these materials for
men, women, and children; gloves for men,
women, and children, of leather and fabric.

 

 

 

 

:
|

 
 

BURBERRY

1,133,122

15-Apr-1980

Handbags, travelling bags, feather travelling
cases, attache cases, leather briefcases, purses,
pocket wallets, umbrellas.

 

BURBERRY

1,607,316

24-Jul-1990

Spectacles, sunglasses, fitted cases, frames
and lenses, all for sunglasses or for spectacles.

 

BURBERRY

1,747,765

19-Jan-1993

Wrist watches and straps and bracelets
therefor, and cuff links.

 

BURBERRY

2,624,684

24-Sep-2002

Retail store services featuring clothing,
watches, sunglasses, accessories, shoes,
luggage, leather goods, and fragrance.

 

BURBERRY

2,629,931

8-Oct-2002

Fragrance; non-medicated toilet preparations,
namely, perfumes, eau de cologne, and toilet
water, cosmetic preparations for the hair,
namely, shampoos, soaps for the body, shower
gels and bath gels and bath foams;
antiperspirants and deodorants; shaving
preparations,

 

BURBERRY

2,875,336

17-Aug-2004

Sunglasses, combined sunglasses, spectacles,
optical glasses, fitted frames and lenses for the
aforesaid goods; cases and holders for the
aforesaid goods; parts and fittings for all the
aforesaid goods; cases and holders for
portable computers and mobile telephones;
watches, clocks and parts and fittings for all
the aforesaid goods, wrist watches and straps
and bracelets therefor and pocket watches,
jewelry, imitation jewellery, tie-pins and cuff
links; and jewelry boxes, hat and shoe
ornaments all made of precious metal or
coated therewith.

 

BURBERRY

3,879,249

23-Nov-2010

Articles of outer clothing, namely, coats,
jackets, rainwear, ponchos, gilets, detachable
coat linings, ramcoats; blousons; casual coats;

polo shirts; blouses; dresses; pyjamas;
knitwear, namely, jerseys, jumpers, cardigans,
sweaters, knitted legpings; shorts; trousers;
suits; skirts; jackets; articles of underclothing,
namely, boxer shorts, lingerie, loungewear,
nightwear, underwear, undergarments;
hosiery; headwear; footwear; sports clothing,
namely, sweat pants, sweat shirts, swimwear;
sports footwear; tracksuits; ready-made
linings, namely, finished textile linings for
garments; ties; clothing belts; wraps; scarves;
shawls and stoles; gloves.

 

 

BURBERRY

 

3,898,440

 

4-Jan-2011

 

Articles made from material and textile,
namely, bed blankets, blanket throws,
children's blankets, lap blankets, towels,

 

 
 

handkerchiefs, cushion covers.

 

BURBERRY

4,004,568

2-Aug-2011

Cosmetics; aftershave preparations; non-
medicated preparations for the bath and
shower, body care preparations, skin care
preparations, nail care preparations and
accessories; room fragrances; baby creams,
lotions, shampoos.

 

BURBERRY

4,212,001

25-Sep-2012

Visual and audio recordings featuring music,
video, animation, voice, still photography;
digital music downloadable from the internet;
custom manufacture of clothing, custom
manufacture of accessories, namely, bags,
briefcases, handbags, wallets, purses,
document holders, bags and cases for makeup,
key rings, luggage, umbrellas, cases and
holders for electronic devices, eyewear and
cases for eyewear, belts; entertainment
services, namely, production and online
distribution of sound, music, and video
recordings in the fields of music and fashion;
providing non- downloadable music and video
recordings in the fields of music and fashion
for others via a global computer network;
production and distribution of videos in the
fields of music and fashion; design of clothing
and fashion accessories for others.

 

BURBERRY

510,077

24-May-1949

Clothing - namely, coats and topcoats for
men, women, and children; jackets for men,
women, and children; breeches for boys; suits
for men and boys; waistcoats for men,
women, and children; skirts for outer wear for
women and children; capes for men, women,
and children; hats and caps for men, women,
and children; bonnets for children; hoods and
toques for men, women, and children;
neckties for men, women, and children;
stockings and socks for men, women, and
children; braces and suspenders for men and
children; belts for outer wear for men, women,
and children; boots for men, women, and
children, of leather and rubber or
combinations of these materials; shoes and
slippers for men, women, and children; of
leather, rubber, and fabric or combinations of
these materials; gloves for men, women, and
children of leather and fabric.

 

 

BURBERRY
BRIT

 

3,029,220

 

13-Dec-2005

 

Non-medicated toilet preparations, namely,
perfumes, eau de cologne, and toilet water,
shower gels and bath gels and bath foams;
antiperspirants and deodorants; shaving
preparations.

 

 

 
 

 

 

 

 

 

 

 

BURBERRY 3,910,300 25-Jan-2011 Clothing, namely, shirts, polo shirts, dresses,
BRIT jumpers, sweaters, gilets, t-shirts, jeans, coats,
trench coats, jackets.
BURBERRY 1,241,222 77-Jun-1983 Coats, top coats, jackets, trousers, slacks,
CHECK waistcoats, skirts, capes, hats, bonnets, berets,
shirts, scarves, shawls and blouses.
BURBERRY 1,855,154 20-Sep-1994 Watches and parts therefor; straps, bracelets
CHECK for wrist watches; cuff links.
BURBERRY 2,015,462 12-Nov-1996 Socks.
CHECK
BURBERRY 2,022,789 17-Dec-1996 Suitcases, traveling bags, holdalls, suit and
CHECK garment carriers for travel, attache cases,
document cases, briefcases, purses, drawstring
pouches, wallets, billfolds, passport holders,
key cases, handbags, shoulder bags, credit
card cases, business card cases, toilet bags
sold empty, toilet cases sold empty, shaving
bags sold empty, tie cases for travel,
umbrellas and parasols; traveling comforter,
namely, fabric blanket-like articles for
keeping warm, e.g., when traveling in cold
climates, or for use as a stadium blanket;
clothing for men and women, namely, scarves,
pullovers, cardigans, sweaters, overcoats,
raincoats, shirts, belts; slippers for men.
BURBERRY 2,845,852 25-May-2004 Sunglasses, spectacles, optical glasses; fitted
CHECK frames and lenses for the aforesaid goods;
cases and holders for the aforesaid goods;
carrying cases and holders for portable
computers and mobile telephones.
BURBERRY 3,529,814 11-Nov-2008 Non-metal key fobs; blankets, throws,
CHECK handkerchiefs, textile used as linings for

 

 

clothing and accessories, fabrics for use in the
manufacture of clothing, footwear, headwear,
hosiery, belts, bags, cases, holders and key
rings, umbrellas, watches, jewelry, towels,
blankets, throws; Coats, detachable coat
linings, rainwear, ponchos, jackets, gilets,
jerseys, jumpers, sweaters, biouses, shirts,
polo shirts, t-shirts, vests, dresses, skirts,
trousers, jeans, shorts, ski wear, sports shirts,
sports trousers, sweat shirts, waterproof
clothing, namely, coats, jackets, bikinis,
sarongs, swimwear, bathrobes, boxer shorts,
loungewear, nightwear, undergarments, ties,
cravats, footwear, shoes, boots, athletic
footwear, slippers, ballet slippers, socks,
leggings, caps, hats, head scarves, belts,
gloves, mufflers, scarves, shawls, stoles,

 

 

pashminas, children's and infant's clothing,

 
 

namely, coats, jackets, ponchos, jerseys,
sweaters, blouses, shirts, t-shirts, singlets,
vests, tank tops, waistcoats, suits, dresses,
skirts, trousers, jeans, shorts, children's
headwear, children's swimwear, children's
nightwear, children's under garments, and
one-piece clothing, headwear, footwear; cloth
bibs; teddy bears; retail store services in the
fields of clothing, accessories, footwear,
headgear, luggage, leather goods, timepieces,
jewelry, eyewear and fragrances.

 

BURBERRY
CHECK

4,123,508

10-Apr-2012

Telephones, mobile telephones, mobile
electronic devices, namely, PDAs (personal
digital assistants), smart phones, personal
entertainment devices, namely, electronic
book readers, tablet computers, netbooks,
electronic notebooks, handheld computers,
portable digital audio and/or video players,
and accessories for the foregoing, namely,
headsets, headphones, covers, fascia, lanyards
specially designed for mobile electronic
devices and mobile telephones, stylus, battery
chargers, phone jewelry and accessory charms
for mobile electronic devices; cases and
holders for telephones, mobile telephones and
mobile electronic devices, namely, for PDAs
(personal digital assistants), smart phones,
personal entertainment devices in the nature
of electronic book readers, tablet computers,
netbooks, electronic notebooks, handheld
computers and portable digital audio and/or
video players.

 

 

BURBERRY
CHECK

 

4,166,277

 

3-Jul-2012

 

Non-medicated toilet preparations; cosmetic
preparations for the bath and shower; non-
medicated body and skin care preparations;

cosmetic preparations for care of teeth and for
hair; nail care preparations and polish; nail
accessories, namely, faise nails; soaps; anti-
perspirants, deodorants; perfumes, eau de
cologne, eau de toilette and toilet water;
essential oils, massage oil; pot pourri, room
fragrance and incense; cleaning preparations
for feather and non-leather goods; sunglasses,
spectacles, optical glasses, fitted frames and
lenses for the aforesaid goods, cases and
holders for the aforesaid goods, and parts and
fittings for all the aforesaid goods; cases and
holders specially adapted for use with portable
electronic devices, mobile telephones,
portable audio and video systems and
computers; camera cases; mobile phones and
mobile phone accessories, namely, mobile
phone covers and skins, charms and lanyards
for mobile phones, mobile phone fascias in

 

 

 

 
 

the nature of protective covers; watches,
clocks and parts, fittings and cases for all the
aforesaid goods; watch straps and bracelets
therefore; jewellery, imitation jewellery, tie-
pins, tie clips and cuff links; articles made of
precious metals or coated therewith, namely,
key rings, charms, badges, shoe ornaments;
jewellery boxes and cases; models and figures
of precious metal; all-purpose carrying bags,
trunks, valises, suitcases, travelling bags,
garment bags, baby bags, baby carriers worn
on the body, baby harnesses worn on the
body, rucksacks, satchels, holdalls, handbags,
shoulder bags, shopping bags, wheeled
shopping bags; purses, pouches; wallets, key
holders made of leather or imitations of
leather, credit card holders of leather and
imitations of leather, pochettes; labels,
luggage labels and tags all made of leather
and imitations of leather; cosmetic cases and
bags sold empty, cases for manicure sets sold
empty; jewellery rolls for travel; umbrellas,
parasols; clothing for pets; horse blankets,
collars and leashes for animals; textiles and
textile items, namely, bed blankets, bed
covers, bed Linen, cot linen, duvets, and
curtains; towels; face cloths; mattress covers;
pillowcases; quilts and eiderdowns; bed
sheets; table covers; unfitted fabric furniture
covers, wall hangings, cushion covers;
placemats of textile; handkerchiefs; travelling
rugs; pet blankets; textile labels; clothing,
namely, shirts, polo shirts, blouses, dresses,
shorts, trousers, suits, skirts, jerseys, jumpers,
sweaters, cardigans, gilets, t-shirts, singlets,
vests, tank tops, waistcoats, jeans, pyjamas,
coats, overcoats, trench coats, casual coats,
raincoats, jackets, ponchos, blousons, capes,
lingerie, underwear, undergarments,
sleepwear, loungewear; ski wear, sports
trousers, sports shorts, sports shirts, sports
jackets, sweat pants, sweat shirts, sweat
shorts, tracksuits, swimwear; ready-made
linings sold as component parts of coats;
clothing belts; ties, wraps, serapes, sarongs,
scarves, shawls and stoles; gloves; tights,
socks, stockings, hosiery, leggings; footwear;

 

 

 

 

 

 

headwear.
BURBERRY 2,689,921 25-Feb-2003 Perfumes, eau de toilettes, body lotion; soaps;
CHECK personal deodorants; eau de parfums;
aftershaves; shampoo for the body; shower
gels; bath gels.
BURBERRY 2,728,709 24-Jun-2003 Fabrics for use in the manufacture of clothing,
CHECK (No underclothes, swimwear, headwear, footwear,

 

-Q-

 
 

Color)

hosiery, socks; and belts; fabrics for use in the
manufacture of cosmetic cases and bags,
toiletry cases and bags, and shaving cases and
bags; fabrics for use in the manufacture of
purses, pouches, bags, luggage, carriers, travel
bags, and suit and garment bags; fabrics for
use in the manufacture of cases and holders
for money, documents, keys, glasses, and ties;
fabrics for use in the manufacture of
umbrellas and parasols and cases thereof;
fabrics for use in the manufacture of straps
and bracelets for watches, and straps for shoes
and bags; fabrics for use in the manufacture of
lining for all the foregoing goods; comforters
and blankets.

 

BURBERRY
CHECK (No
Color)

2,612,272

27-Aug-2002

Retail store services in the fields of clothing,
accessories, shoes, luggage, leather goods and
fragrances.

 

BURBERRY
CHECK (No
Color)

2,732,617

1-Jul-2003

Perfumes, cau de toilettes, eau de parfums;
body !otion, soaps; personal deodorants;
aftershave; shampoo for the hair and for the
body; shower gels; bath gels; articles of
luggage, namely, suitcases, athletic and sport
bags, beach bags, carry-on bags, clutch bags;
duffel and gym bags; overnight bags; school
book bags, shoulder bags, tote bags, garment
bags for travel, carryall bags, traveling bags,
hand bags, leather bags for computers and
cameras; wallets and purses; toiletry bags sold
empty and cosmetics bags sold empty; brief
cases, satchels and portfolios; parasols,
umbrellas, walling sticks; leather key fobs,
leather key holders; articles of outerclothing,
namely, coats, overcoats, trench coats, casual
coats, raincoats, jackets and blousons,
poloshirts, blouses, dresses, pyjamas, knitwear
namely, jumpers, sweaters, gilets, knitted
shirts, knitted skirts and knitted scarves; and
shorts, trousers, suits, skirts, underclothes,
hosiery, headwear, footwear, sports clothing
namely, sports trousers, sports shorts, sports
shirts, sports jackets, sports footwear;
tracksuits, garments that can be attached to or
detached from coats, raincoats, trench coats,
or casual coats for additional warmth; ties,
belts, wraps, serapes, scarves, shawls and.
stoles, gloves.

 

 

BURBERRY
CHECK (No
Color)

 

4,441,542

 

26-Nov-2013

 

Sunglasses, camera cases, spectacles, optical
glasses, mobile phone accessories, namely,
mobile phone covers charms and lanyards for
mobile phones; fitted frames and lenses for
the aforesaid goods; cases and holders for the
aforesaid goods; parts and fittings for all the

 

 

 

 

 
aforesaid goods; cases and holders for

 

portable electronic devices, namely, PDAs
(personal digital assistants), smart phones,
electronic book readers, tablet computers,
netbooks, electronic notebooks, handheld

computers and portable digital audio and/or
video players, mobile telephones, portable

Watches, watch straps and bracelets therefor;
jewelry, imitation jewelry, tic~pins, tie clips

metals or coated therewith, namely, key rings.

audio and video systems and computers;
and cuff links; articles made of precious

Articles of outerclothing, namely, coats,

 

 

 

 

 

BURBERRY 3,202,484 23-Jan-2007
LONDON trench coats, casual coats, jackets; shirts,
dresses; ties.

EQUESTRIAN 2,912,119 27-Nov-2001 Non-medicated toilet preparations, namely,
KNIGHT perfumes, eau de cologne, and toilet water,
DEVICE shampoos, shower gels and bath gels; shaving

preparations; articles of luggage, namely,
suitcases, athletic and sport bags, beach bags,
carry-on bags, clutch bags, overnight bags,
shoulder bags, tote bags, carryall bags,
traveling bags, hand bags, leather bags for
computers and cameras; wallets and purses;
toiletry bags sold empty and cosmetic bags
sold empty; brief cases, satchels and
portfolios; cases for personal organizers and
for mobile telephones; umbrellas, leather key
fobs, leather key holders, and dog coats.
EQUESTRIAN 863,179 7-Jan-1969 Coats, topcoats, jackets, suits, trousers, slacks,
KNIGHT shorts, overalls, skirts, capes, hats, caps,
DEVICE wi B bonnets, hoods, berets, neckties, stockings,
PRORSUM socks, belts, boots, shoes, slippers, sandals,
gloves, shirts, collars, pajamas, dressing
gowns, cardigans, sweaters, pullovers,
scarves, blouses, beach robes, dresses,
skiwear, and handkerchiefs.
EQUESTRIAN 1,622,186 13-Nov-1990 Sunglasses; spectacles; frames and lenses.
KNIGHT
DEVICE w/ B
PRORSUM
EQUESTRIAN 2,952,399 17-May-2005 Sunglasses, combined sunglasses, spectacles,
KNIGHT optical glasses, fitted frames and lenses for the
DEVICE w/ B aforesaid goods; cases and holders for the
PRORSUM aforesaid goods; parts and fittings for all the
aforesaid goods; computer carrying cases and

specialty holsters and cases for carrying
mobile telephones; watches, and parts and
fittings for all the aforesaid goods, wrist
watches and straps and bracelets therefor and

 

 

 

 

 

jewelry, imitation jewelry, tie-pins and cuff

 

-10-
 

links; and jewelry boxes, all made of precious
metal or coated therewith.

 

 

 

EQUESTRIAN 4,036,908 1E-Oct-201 1 Accessories for covers, and accessory charms
KNIGHT for mobile electronic devices; cases and
DEVICE wi B holders for telephones, mobile telephones and
PRORSUM mobile electronic devices, namely, smart
phones, personal entertainment devices, tablet
computers.
EQUESTRIAN 1,903,508 4-Jul-1995 Watches and parts therefor; bracelets for wrist
KNIGHT watches; jewelry; costume jewelry; tie pins
DEVICE w/ BB and cuff links.
PRORSUM
EQUESTRIAN 3,766,097 30-Mar-2010 Textiles and textile goods, namely, household
KNIGHT linen, bed linen, bath linen, bed blankets,
DEVICE w/ BB blanket throws, children's blankets, beach
PRORSUM towels, handkerchiefs, unfitted fabric furniture

 

 

 

 

covers, fabrics for textile use and textile used
as lining for clothing, cushion covers.

 

GIANNI VERSACE, S.p.A. (now known as Gianni Versace, S.r.L)

 

 

 

 

 

 

TRADEMARK REGISTRATION | REGISTRATION | GOODS and SERVICES
DATE NUMBER
VERSACE Dec. 16, 1997 2121984 Class 3: cosmetics, namely, day cream,

 

 

 

bathfoain, after-shave, deodorants for men
and women, perfumed, unperfumed
(natural) and hypoallergenic perfumes,
cologne, toilet water, fragrances, namely,
perfume, toilet water and essence oils for
personal use for men and women

Class 18: leather or imitations of leather,
namely, animal skins and hides, handbags,
wallets, luggage, attache cases, tote bags,
briefcases, all purpose sport bags,
travelling trunks and carry-on bags,
shoulder bags, garment bags for travelling,
keycases, umbrellas

Class 25: clothing for men, women and
children, namely belts, coats, raincoats,
waistcoats, blouses and pullevers, jackets,
trousers, skirts, dresses, suits, shirts and
chemises, T-shirts, sweaters, underwear,
socks and stockings, gloves, ties, scarves,
hats and caps, boots, shoes and slippers

 

-i1-

 

 
 

 

 

 

TRADEMARK REGISTRATION : REGISTRATION | GOODS and SERVICES
DATE NUMBER
Aug. 2, 2005 2980455 Class 3: Cosmetics, namely night and day

 

“Medusa Head Design”

 

 

 

creams, cleaning preparations for the care
of the face and body, bath-foam, shaving
foam, aftershaves, foundation makeup,
nail polish, deodorants for men and
women, hand and body soaps, hair
shampoos and rinses, hair spray,
toothpaste and fragrances, namely
perfume, toilet water and essential oils for
personal use for men and women

Class 8: Tableware, namely cutlery; forks,
knives and spoons; sterling silver table
forks, knives and spoons; domestic
fireplace bellows

Class 9: Optical instruments, apparatus
and equipments, namely eyeglasses;
reading glasses, and optical glasses;
sunglasses; spectacles; spectacles frames;
monocles; lorgnettes

Class 11: Apparatus for lighting, namely,
electric lighting fixtures for use on
ceilings, chandeliers, electric,
incandescent, and halogen light bulbs,
safety lamps, candle, electric, oil, and
portable paper lanterns, standard lamps;
fireplaces; decorative water fountains;
lamps

Class 14: Articles made of precious metals
and alloys of precious metals with or
without precious stones, namely rings,
necklaces, bracelets, brooches, earrings,
tie clips, cuff-links, diamonds, jewelry
cases made of precious metal, watches,
clocks, chronometers, watch cases,
costume jewelry

Class 18: Leather and imitation of leather
sold in bulk, handbags, wallets, luggage,
attache cases, icte bags, briefcases, sport
bags, traveling trunks, carry-on bags,
shoulder bags, garment bags for traveling,
key cases, umbrellas, parasols, walking
sticks, whips, harnesses, saddlery, leather
key chains

Class 19: Fireplace surround; floor tiles;
wood tile floors; glass tiles; parquet
flooring; statuettes of stone, concrete, or
marble; non-metal wall panels

 

-12-

 
 

TRADEMARK

REGISTRATION

DATE

REGISTRATION
NUMBER

GOODS and SERVICES

 

Class 20: Furniture; mirrors, namely
looking glasses; picture frames; chairs;
cupboards; cushions; desks; divans;
plastic and wood doorknobs; figures of
bone, ivory, plaster, plastic, wax and
wood; plastic and wood furniture handles
for doors, plastic key chains; magazine
racks; office furniture; pillows; fitted
furniture covers

Class 21: Household or kitchen utensils
and containers, namely, dinnerware;
beverage-ware; glassware; sugar bowls;
beer mugs; bottle openers; bowls; candle
holders not of precious metal; china
ornaments; cookware, namely non-electric
frying pans; corkscrews; soap dispensers;
figurines in China, crystal, earthenware,
glass, porcelain and terracotta; holders for
flowers and plants; perfume atomizers
sold empty; plates; pots; soapboxes; soap
holders: vases; flower baskets; porcelain
and earthenware doorknobs and furniture
handles for doors

Class 24: Fabric for textile use, fabric of
imitation animal skins, fabric for boots
and shoes, bath linen; bed linen; blankets;
curtains; unfitted furniture covers;
handkerchiefs; kitchen towels; textile wall
hangings

Class 25: Clothing for men, women and
children, namely belts, coats, raincoats,
waistcoats, blouses and pullovers, jackets,
trousers, skirts, dresses, suits, shirts and
chemises, T-shirts, sweaters, underwear,
socks and stockings,gloves, ties, scarves,
hats and caps, boots, shoes and slippers

Class 27: Carpets, rugs, mats and matting,
linoleum and other materials for covering
existing floors; non-textile wall hangings;
non-textile wall decorations

 

 

Peele

“Greca Design”

 

Jan. 2, 2007

 

3194501

 

Class 3: bath foam, deodorants for men
and women, fragrances, namely, perfume,
toilet water

Class 9: glasses, sunglasses, spectacles,
spectacle frames, and cases

Class 14: Articles made of precious metals
and alloys of precious metals, with or
without precious stones, namely, rings,

 

 

.43-

 

 
 

TRADEMARK

REGISTRATION
DATE

REGISTRATION
NUMBER

GOODS and SERVICES

 

necklaces, bracelets, earrings, tie clips,
cufflinks, watches, costume jewellery

Class 16: writing and marking
instruments, namely, pens

Class 18: Leather and imitation leather
goods, namely, handbags, wallets,
luggage, attaché cases, tote bags,
briefcases, sport bags, traveling trunks,
carry-on bags, shoulder bags, garment
bags for traveling

Class 24: Fabric for textile use, fabric for
boots and shoes, bath linen, bed linen; bed
blankets: unfitted fabric furniture covers

Class 25: Clothing for men, women and
children, namely belts, coats, raincoats,
waistcoats, blouses and pullovers, jackets,
trousers, skirts, dresses, suits, shirts and
chemises, t-shirts, sweaters, underwear,
socks and stockings, gloves, ties, scarves,
hats and caps, boots, shoes and slippers

 

 

 

 

“Greca Element Design”

 

Jun. 24, 2008

 

3453992

 

Class 3: bath foam, after shaves,
deodorants for men and women,
fragrances, perfume

Class 9: glasses, sunglasses, spectacles

Class 18: Leather and imitation leather
goods, namely, handbags, wallets,
luggage, tote bags, key cases

Class 20: Furniture; mirrors, namely,
looking glasses; cushions; desks; divans;
office furniture; pillows; parts and fittings
for the aforesaid furniture goods, namely,
fitted furniture covers not of paper

Class 24: bath linen; bed linen; bed
blankets

Class 25: Clothing for men, women and
children, namely, belts, coats, waistcoats,
blouses and pullovers, jackets, trousers,
skirts, dresses, shirts and chemises, T-
shirts, underwear, socks and stockings,
gloves, ties, scarves, hats and caps, shoes
and slippers

Class 26: clothing buttons

 

-14-

 
 

 

 

 

TRADEMARK REGISTRATION | REGISTRATION | GOODS and SERVICES
DATE NUMBER
Apr. 4, 2017 5173618 Class 3: Cosmetics, including night and

 

“Lion Head Design”

 

 

 

day creams; preparations for cleaning the
face and body; bath foam; shaving foam
after shave; make-up foundations; lip
gloss; shoe wax; mascara; cosmetic
masks; eyebrow pencils; pencils for
cosmetic purposes, nail varnish;
deodorants for men and women, hand and
body soap, shampoo and hair coloring
preparations in the nature of tints; hair
lotions and jotions for cosmetic purposes;
hair lacquers; dentifrices, fragrances;
perfumery, cau de Cologne, lavender
water, scented water being perfumery and
essential oils for personal use, for men and
women; bases for flower perfumes in the
nature of essential oils; sun-tanning
preparations being cosmetics; cosmetic
preparations for baths; feminine hygiene
cleansing towelettes; feminine deodorant
sprays; skincare cosmetics; make-up
preparations; cleaning agents for
household purposes; shaving preparations;
non-medicated toiletries; make-up
removing preparations; talcum powder,
for toilet use

Class 9: Optics, namely, spectacles;
sunglasses, optical glasses; goggles for
sports; optical frames; monocles; theatre
glasses; optical goods, namely, glasses
and lenses; containers for contact lenses;
eyeglasses cases; pince-nez cords; optics,
namely, magnifying glasses; correcting
optical lenses; optical lenses; lenses for
eyeglasses; frames for glasses; electronic
schedulers in the nature of electronic
agendas; computers, handheld computers;
data processing equipment in the nature of
a computer mouse; mouse mats, computer
keyboards; portable telephones;
downloadable ring tones for mobile
phones; cell phone straps

Class 14: Jewelry, precious stones;
horological and chronometric instruments;
rings being jewelry; cuff links; bracelets
being jewelry; watch bands; watch cases;
clock cases; watch chains; jewelry chains;
pendants; necklaces being jewelry;
chronographs for use as timepieces;
timepieces; stopwatches; chronescopes;
diamonds; tie pins; figurines in the nature
of statuettes of precious metal; gold thread

 

-15-

 
 

TRADEMARK

REGISTRATION
DATE

REGISTRATION
NUMBER

GOODS and SERVICES

 

 

 

 

 

jewelry; wire of precious metal, namely,
precious metal jewelry chains; silver
thread jewelry; cloisonné jewelry; badges
of precious metal; clock hands for clock-
and watchmaking; alloys of precious
metal; ingots of precious metals;
movements for clocks and watches;
medals; lockets being jewelry; earrings;
jewelry of yellow amber, ivory jewelry;
jewelry ornaments; ornaments of jet; shoe
ornaments of precious metal; hat
ornaments of precious metal; pendulum
clocks; atomic clocks; wristwatches;
pocket watches; master clocks; electric
clocks and watches; jewelry stones;
trinkets or fobs, namely, key rings of
precious metal; dials for clock and watch
making; boxes of precious metal; cases for
clock- and watchmaking; jewelry cases,
namely, jewelry caskets and boxes;
presentation cases for watches, namely,
cases adapted for holding watches; pins
being jewelry; ornamental pins; jewelry
brooches; statuettes of precious metal;
paste jewelry being costume jewelry; time
instruments, namely, watches, clocks;
alarm clocks; watch crystals

Class 18: Leather and imitations of
leather; animal skins, hides; women's
handbags; pocket wallets; luggage;
garment carriers in the nature of garment
bags for travel; rucksacks; document
cases; sports bags; trunks being luggage;
travelling trunks; carry-on bags; sling
bags; clothing bags in the nature of
garment bags for travel; valises; suitcases;
attaché cases; purses; travelling handbags;
notecases, namely, business card cases;
key cases; umbrellas; parasols; beach
parasols; walking sticks; alpenstocks;
whips; harness for horses; saddlery

Class 25: Clothing, namely shirts, pants,
jeans, sweaters, skirts, dresses, footwear;
headgear, namely, headwear; clothing of
imitations of leather, namely, pants,
jackets; clothing of leather, namely, pants,
jackets; motorists’ clothing, namely,
motorists’ jackets, driving gloves; cyclists’
clothing, namely, biking shorts, athletic
shirts, cycling gloves; clothing for
gymnastics, namely, leotards, leggings;
gowns; bath robes; bandanas being

 

-16-

 
 

TRADEMARK

REGISTRATION
DATE

REGISTRATION
NUMBER

GOODS and SERVICES

 

 

 

 

 

scarves; berets; underclothing; smocks,
beas being necklets; teddies being
undergarments; garters; sports shoes;
stockings; slippers; socks; jodhpurs; short-
sleeve shirts; stuff jackets being clothing;
top hats; coats; hoods being clothing; belts
for clothing; money belts being clothing;
tights; collars being clothing; detachable
collars; suits; beachwear; ties; ascots;
headbands for clothing; pocket squares;
dress handkerchiefs in the nature of
pocket squares; jackets being clothing;
jumper dresses; girdles; gloves being
clothing; arm length gloves;
mackintoshes; knitwear, namely knit
shirts, knit skirts, knit dresses, knit
sweaters, knit jackets; jersey clothing,
namely, shirts, pants, dresses; leg
warmers; leggings being trousers; liveries;
sports jerseys; hosiery; swimsuits;
pullovers; muffs being clothing; maniples;
pelerines; mantillas; sleep masks;
miniskirts; cowls being clothing; boxer
shorts; bathing drawers; vests, trousers;
parkas; pelisses; furs, namely, fur cloaks,
fur coats; shirt yokes; pajamas; wristbands
being clothing; ponchos; sock suspenders;
brassieres; sandals; bath sandals; shoes;
bath slippers; gymnastic shoes; beach
shoes; shawls; sashes for wear,
underpants; wimples; topcoats;
outerclothing, namely, jackets, coats,
vests; petticoats; slips being
undergarments; shirt fronts; ankle boots;
boots: fur stoles; T-shirts; combinations
being clothing; uniforms; veils being
clothing; visors being headwear, wooden
shoes

Class 26: Lace and embroidery, ribbons
and braids; buckles for clothing; shoe
fasteners; blouse fasteners, namely, snaps
and buttons for blouses; shoe buckles;
frills for attachment to clothing; lace for
edgings for clothing; hook and eye
fastening tape; clothing hooks; hooks for
corsets; shoe hooks; tinsels as trimmings
for clothing; buttons; stud buttons for
duvets; stud buttons for shoes; collar
studs, namely collar stays; snap fasteners;
pins, namely bonnet pins, hair pins, hat
pins and needles; borders and edgings for
clothing; hem tape for clothing

 

-17-

 
 

TRADEMARK

REGISTRATION
DATE

REGISTRATION
NUMBER

GOODS and SERVICES

 

 

 

“Lion Head Design”

Class 35: Advertising services; business
management; business administration
services; providing office functions;
dissemination of advertisements;
dissemination of advertising matter; rental
of advertising space; commercial and
industrial business management assistance
and consultancy; professional business
consulting; modelling for advertising or
sales promotion; franchising, namely,
services rendered by a franchisor, that is
transfer of business and organizational
consultancy assistance in the development
and management of a commercial
enterprise; provision of information
concerning commercial sales of fashion
goods; retail store services and on-line
retail store services for others featuring
cosmetics, spectacles, mobile telephones,
jewelry, clocks and watches, bags,
accessories of leather, clothing, footwear,
haberdashery articles; presentation of
goods on communications media, namely,
providing television home shopping
services in the field of general consumer
merchandise; electronic commerce
services, namely, providing information
about products via telecommunication
networks for advertising and sales
purposes; online retail store services
featuring cosmetics, spectacles, mobile
telephones, jewelry, clocks and watches,
bags, accessories of leather, clothing,
footwear, haberdashery articles; retail
store services and wholesale store services
featuring cosmetics, spectacles, mobile
telephones, jewelry, clocks and watches,
bags, accessories of leather, clothing,
footwear, haberdashery articles

 

 

Aug. 1, 2017

 

3253199

 

Class 14: Jewellery, precious stones;
horological and chronometric instruments;
jewelry, namely, rings; cuff links; jewelry,
namely, bracelets; watch bands; watch
cases being parts of watches; clock cases
being parts of clocks; watch chains;
jeweiry chains; pendants; jewelry, namely,
necklaces; chronographs as watches;
timepieces; stopwatches; chronoscopes;
diamonds; tie pins; figurines, namely,
statuettes of precious metal; gold thread
jeweiry; jewelry, namely, wire in the
nature of threads of precious metal;
jeweiry, namely, silver thread; jewellery;
jewelry, namely, cloisonné jewellery;

 

_18-

 
 

TRADEMARK

REGISTRATION
DATE

REGISTRATION
NUMBER

GOODS and SERVICES

 

 

 

 

 

badges of precious metal; clock- and
watchmaking items, namely, clock hands;
alloys of precious metal; ingots of
precious metals; movements for clocks
and watches; medals; jewelry, namely,
lockets; earrings; jewellery of yellow
amber; ivory jewelry; jewelry, namely,
ornaments; ornaments of jet; shoe
ornaments of precious metal; hat
ornaments of precious metal; pendulum
clocks; atomic clocks; wristwatches;
pocket watches; master clocks; electric
clocks and watches; jewellery stones; key
rings in the nature of trinkets and fobs of
precious metal; dials for clock-and-watch-
making; boxes of precious metal; cases for
clock- and watchmaking, namely, cases
being parts of watches and clocks; jewelry
cases in the nature of caskets or boxes;
presentation cases for watches being parts
of watches; pins being jewelry;
ornamental pins; jewelry, namely,
brooches; statuettes of precious metal;
costume jewelry, namely, paste jewelry;
time instruments, namely, watches,
clocks; alarm clocks; watch crystals

Class 18: Leather and imitations of
leather; animal skins and hides; women's
handbags; pocket wallets; luggage;
garment carriers, namely, garment bags
for travel; rucksacks; document cases;
sports bags; luggage, namely, trunks;
traveiling trunks; carry-on bags; sling
bags; garment bags for travel; valises;
suitcases; attaché cases; purses; travelling
handbags; business card cases; key cases,
umbrellas; parasols; beach parasols;
walking sticks; alpenstocks; whips;
harness for horses; saddlery

Class 25: Clothing, namely, shirts, pants,
jeans, sweaters, dresses; footwear;
headgear, namely, headwear, hats, caps;
clothing of imitations of leather, namely,
pants, jackets; clothing of leather, namely,
pants, jackets; motorists’ clothing, namely,
motorists' jackets; cyclists' clothing,
namely, biking shorts, athletic shirts,
bicycling gloves; clothing for gymnastics,
namely, leotards, leggings, gymnastic
shoes; gowns; bath robes; scarves,
namely, bandanas; berets; underclothing;
smocks:; necklets, namely, boas;

 

 

-19-

5
1
!
|
|
!

 

 

 

 

 

 

 
 

TRADEMARK

REGISTRATION
DATE

REGISTRATION
NUMBER

GOODS and SERVICES

 

 

 

 

 

undergarments, namely, teddies; garters;
sports shoes; stockings; slippers; socks;
jodhpurs; short-sleeve shirts; shirts;
clothing, namely, stuff jackets; top hats;
coats; clothing, namely, hoods; belts for
clothing; clothing, namely, money belts;
tights; clothing, namely, collars;
detachable collars; suits; beachwear; ties;
ascots; headbands for clothing; pocket
squares; dress handkerchiefs, namely,
pocket squares; clothing, namely, jackets;
skirts; jumper dresses; girdles; clothing,
namely, gloves; arm length gloves;
mackintoshes in the nature of raincoats;
knitwear, namely, knit shirts, knit skirts,
knit dresses, knit sweaters, knit jackets;
clothing, namely, jerseys; lez warmers;
trousers, namely, leggings; liveries; sports
jerseys; hosiery; swimsuits; pullovers;
clothing, namely, muffs; maniples;
pelerines; mantillas; sleep masks;
miniskirts; clothing, namely, cowls; boxer
shorts; bathing drawers; vests; trousers;
parkas; pelisses; fur clothing, namely, fur
jackets, fur coats, fur cloaks; shirt yokes;
pyjamas; clothing, namely, wristbands;
ponchos; sock suspenders; brassieres;
sandals; bath sandals; shoes; bath slippers;
gymnastic shoes; beach shoes; shawls;
sashes for wear; underpants; wimples;
topcoats; outerclothing, namely, jackets,
coats, vests; petticoats; undergarments,
namely, slips; shirt fronts; ankle boots;
boots; fur stoles; T-shirts; clothing,
namely, combinations; uniforms; clothing,
namely, veils; headwear, namely, visors;
wooden shoes

Class 26: Lace and embroidery, ribbons
and braids; clothing accessories, namely,
clothing buckles; shoe fasteners; blouse
fasteners; shoe buckles; frills for
attachment to clothing; lace for edgings;
hook and eyes; haberdashery, namely,
clothing hocks; hooks for corsets; shoe
hocks: tinsels in the nature of lace as
trimmings for clothing; buttons; press
buttons for duvets; press buttons for
shoes; snap fasteners; pins, namely,
bonnet pins, hair pins, hat pins and
needles; borders and edgings for clothing;
items for hems on clothing, namely, hem
tape

 

~ FQ -

 
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

TRADEMARK REGISTRATION | REGISTRATION | GOODS and SERVICES
DATE NUMBER
Feb, 4, 2014 4476530 Class 14: Articles made of precious metals
and alloys of precious metals with or
without precious stones, namely, rings,
necklaces, bracelets, brooches, earrings,
tie clips, cufflinks, jewel cases, watches,
docks chronometers, watch cases, costume
jewellery, diamonds, and parts and fittings
for all the aforesaid goods
Class 18: Leather and imitation of leather,
handbags, wallets, luggage attaché cases,
tote bags, briefcases, sport bags, travelling
trunks, carry-on bags, shoulder bags,
garment bags for travelling, key cases,
umbreilas, parasols, walking sticks, whips,
harnesses, bridles and saddlery
Class 25: Clothing for men, women and
children, namely, belts, coats, raincoats,
waistcoats, blouses and pullovers, jackets,
trousers, skirts, dresses, suits, shirts and
chemises, T-shirts, sweaters, underwear,
socks and stockings, gloves, ties, scarves,
hats and caps, boots, shoes and slippers
Class 26: Lace and embroidery, ribbons
and braid, buttons, hooks and eyes, pins
namely, hair pins, curling pins, safety pins
and needles, buckles, namely, belt buckles
and hair buckles
HERMES INTERNATIONAL
OWNER TRADEMARK Reg. Date Reg, No. REGISTRAR Classes
HERMES
INTERNATIONAL 2/29/1972 930149 USA 03
HERMES 08, 09, 21,
INTERNATIONAL 12/29/1998 2213940 USA 28, 34
HERMES c
INFERNATIONAL H E R M E 5 6/2/1939 368785 USA 08, i4
HERMES
INPERNATIONAL 7/18/1939 369271 USA 14
HERMES
INTERNATIONAL BAL/ALI39 369681 USA 18
HERMES
INTERNATIONAL 8/4/1987 1450845 USA 20
HERMES
INTERNATIONAL 8/15/1939 370082 USA 21
HERMES
INTERNATIONAL 3/4/1971 909633 USA 24

 

 

 

 

 

 

 

21 -

 

 
 

HERMES

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

INTERRNONAL 8/8/1939 | 369944 USA 25
INTRANHON AL 10/8/1968 | 858299 USA 25
INTRON NON AL 1/16/2007 | 3198963 USA 35
INTEANAHON AL 12/27/2005 | 3036116 USA 35
INTERN TON AL 8/15/1978 | 1099896 USA 42
08, 09, 16
HERMES 09, 16,
sf2001 | 2447278 USA 20,24, 28,
INTERNATIONAL oe
wine AL 1ovsi9as | 1364533 USA 21
HERMES 03.14, 18,
INTERNATIONAL 61970 | 883588 USA i
INTE AON AL 1/16/2007 | 3198973 USA 35
INTRA ou AL 1272712008 | 3036117 USA 35
INTEN STON AL 9f24y2002 | 2623070 USA 37, 40, 41
INTER ION AL 8/15/1978 | 1099897 USA 2
03, 09, 14
HERMES » 09, 14,
9/4984 | 1292597 USA 16, 18, 24,
INTERNATIONAL 08 Mt
INTERN STON AL s.vi97s | 1011908 USA 14
INTERN ee AL 11/23/1993 | 1806107 USA 18
03, 08, 09,
HERMES 14, 16, 18,
INTERNAONAL 32072001 | 2436099 USA 102828
28, 34
INTRA HONAL BIRKIN g6n00s | 2991927 USA 16,18

 

 

 

 

 

 

- 22 -

 
 

aettbay
. .

06, 08, 14,

 

 

 

 

 

 

 

 

HERMES saeees ‘ 16, F8, 21,
INTERNATIONAL mr 12/4/2007 3348789 USA 24, 25, 26,
Te "e 28, 34
- -_ ot ob * om
rat *s, 06, 08, 14,
t 16, 18, 20,
HERMES + 31222
INTERNATIONAL ‘ H ; 1/20/2009 3564868 USA oe oe e
* é » £6, 25,
. ¢ 34
wo oe
HERMES BRE WHE
INTERNATIONAL TERRE DHERMES 4/11/2006 3079963 USA 03
HERMES 06, 14, L8,
INTERNATIONAL 4/27/2007 3233558 USA 35,36
HERMES 06, 14, £8,
INTERNATIONAL 4/27/2007 3233557 USA 35, 26
HERMES
INTERNATIONAL LINDY 48/5/2008 3480825 USA 18
06, 14, 16
HERMES oe
21, 25
INTERNATIONAL 1/13/2009 3561331 USA 18,2 25,

 

 

 

 

 

 

 

 

-73-

 

 
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

HERMES
INTERNATIONAL 3/29/2011 3936105 USA 18
HERMES
INTERNATIONAL 4/5/2011 3939358 USA 18
HERMES 3, 14, 18,
INTERNATIONAL W26/11 4000067 USA 25.35
HERMES
INTERNATIONAL DAFH2Z015 4687132 USA 25, 26
LOUIS VUITTON MALLETIER
TRADEMARK REGISTRATION | REGISTRATION GOODS and SERVICES
DATE NUMBER
2/17/2009 3576404 IC 018. G & S: Boxes of leather or imitation

 

Damier Trademark

 

 

leather for packaging and carrying goods,
trunks, suitcases, traveling sets comprised of
matching luggage, traveling bags, luggage,
garment bags for travel, toiletry cases sold
empty, rucksacks, satchels, handbags, beach
bags, leather shopping bags, sling bags, suit
carriers, shoulder bags, waist bags, purses,
travel cases, briefcases, briefcase-type
portfolios, leather pouches, wallets, change
purses, key cases, business card cases, calling
card cases.

 

 

24 -

 

 
 

TRADEMARK

REGISTRATION
DATE

REGISTRATION
NUMBER

GOODS and SERVICES

 

 

Décor Floral

6/28/1994

1841850

IC O88. G & S: trunks; travelling trunks;
suitcases; bags; namely, traveling bags; bags
for climbers; bags for campers; rucksacks;
haversacks; shopping bags; handbags; vanity
cases; attache cases, satchels; pouches;
briefcases; wallets; pocket wallets; card
cases; bill and card holders; key holders,
change purses; portfolios; and umbrellas.

 

Décor Floral

6/20/2006

3107072

IC 018, G & 8: Leather and imitation leather
products, namely, traveling bags, traveling
sets comprised of bags or luggage, trunks and
suitcases, garment bags for travel purposes;
vanity cases sold empty, rucksacks, shoulder
bags, handbags, attaché cases, document
wallets and briefeases made of leather,
pouches made of leather, wallets, purses,
business card cases, credit card cases;
umbrellas.

IC 025. G & 8: Clothing and undergarments,
namely, belts, scarves shawls, jackets, sashes
for wear, shoes, boots,

 

Flower

8/4/1998

2177828

iC 018. G & &S: goods made of leather or
imitations of leather are not included in other
classes, namely, boxes made from leather,
trunks, valises, traveling bags, luggage for
travel, garment bags for travel, vanity cases
sold empty, rucksacks, hand bags, beach
bags, shopping bags, shoulder bags, attache
cases, briefcases, and fine leather goods,
namely, pocket wallets, purses, leather key
holders, business card cases, calling card
cases, and credit card cases, umbrellas.

IC 025. G & S: clothing and underwear,
namely shawls, stoles, belts, shoes, boots and
sandals.

 

 

Flower in circle

 

8/18/1998

 

2181753

 

IC 018. G & S: goods made of leather or
imitations of leather are not included in other
classes, namely, boxes made [rom leather;
trunks, valises, traveling bags, luggage for
travel, garment bags for travel, vanity cases
sold empty, rucksacks, hand bags, beach
bags, shopping bags, shoulder bags, attache
cases, briefcases, and fine leather goods,
nainely, pocket wallets, purses, leather key
holders, business card cases, calling card
cases, credit card cases, and umbrellas.

IC 025, G & S: clothing and underwear,

 

-~25-

 

 

 
 

TRADEMARK

REGISTRATION
DATE

REGISTRATION
NUMBER

GOODS and SERVICES

 

namely, shirts, waistcoats, raincoats, skirts,
coats, pullovers, trousers, dresses, jackets,
shawls, stoles, scarves, neckties, pocket
squares, belts shoes, boots and sandals.

 

Fiower in Rhombus

10/14/2003

2773107

IC 018. G & S: Travel bags, travel bags made
of leather; luggage trunks and valises,
garment bags for travel, vanity-cases sold
empty; rucksacks, shoulder bags, handbags;
attache-cases, briefcases, drawstring pouches,
pocket wallets, purses, umbrellas, business
card cases made of leather or of imitation
leather, credit card cases made of leather or
of imitation leather; key holders made of
leather or of imitation.

IC 025, G & S: Clothing, namely, shirts, T-
shirts, belts, scarves, neck ties, shawls,
raincoats, overcoats, high-heeled shoes, low-
heeled shoes, boots, tennis shoes.

 

LOUIS VUITTON

8/6/1996

1990760

IC 018. G & S: trunks; traveling trunks;
suitcases; traveling bags; luggage; garment
bags for travel; hat boxes for travel; shoe
bags for travel; umbrellas; animal carriers;
rucksacks; haversacks; leather or textile
shopping bags; beach bags; handbags; vanity
cases sold empty; attache cases; tote bags,
travel satchels; clutch bags; briefcases;
wallets; pocket wallets; credit card cases;
business card cases; bill and card holders;
checkbook holders; key cases; change purses;
briefcase-type portfolios.

IC 025. G & S: shirts; sweatshirts; polo
shirts; T-shirts; headwear; jackets; ties; belts;
shawls; scarves.

 

LOUIS VUITTON

8/10/1976

1045932

IC 018 Luggage and ladies’ handbags.

 

 

LOUIS VUITTON

 

8/10/1976

 

4530921

 

IC 009 G & S: Optical apparatus, namely,
binoculars; blank USB sticks; spectacles;
sunglasses; spectacle frames; spectacle
glasses; spectacle cases; accessories for
telephones, mobile phones, smart phones,
tablet devices, PDAs, and MP3 players,
namely, covers, neck straps, neck cords, and
bags and cases specially adapted for holding
or carrying portable telephones and telephone
equipment and accessories.

IC 025. G & S: Clothing, namely, pullovers,
vests, shirts, tee-shirts, trousers, jackets, suits,

 

- 26 =

 
 

TRADEMARK

REGISTRATION
DATE

REGISTRATION
NUMBER

GOODS and SERVICES

 

coats, rain coats, waterproof jackets,
waterproof pants, overcoats, parkas, skirts,
dresses, pajamas, dressing gowns,
nightgowns, robe, gloves, neck ties, belts for
clothing, leather belts, scarves, pocket
squares, sashes for wear, shawls, stockings,
socks, tights, braces for clothing, suspenders,
stoles, underwear, lingerie, bathing suits;
headwear; shoes; slippers; boots; half-boots,

 

LOUIS VUITTON

12/7/2004

2909003

IC 009 G & S: Optical instruments and
apparatus, namely, spectacles, eyeglasses,
spectacle cases.

 

 

LOUIS VUITTON
ALLER A PAS.

 

 

 

10/2/1990

1615681

IC 018. G & S: traveling bags, trunks,
valises, satchels, hat boxes and shoe boxes
for travel, pouches and shoulder bags used
for luggage, travel kits and vanity cases sold
empty and used for luggage, rucksacks,
shopping bags and beach bags in the nature
of luggage, hand bags, pocketbooks,
briefcases, bricicase-type portfolios, wallets,
billfolds, passport cases, key cases, credit
card cases, business card cases, change
purses.

 

LOUIS VUFITON PARIS

5/2/2000

2346373

IC O18. G & S: Goods made of leather or of
imitations of leather not included in other
classes, namely, boxes of leather, trunks,
valises, travelling bags, traveling sets for
containing cosmetics, garment bags for
travel, ruacksacks, handbags, beach bags,
shopping bags, shoulder bags, briefcases,
pouches; fine feather goods, namely, pocket
wallets, purses, key cases, card holders,
checkbook holders.

IC 025, G & S: Clothing and underwear,
namely, sweaters, shirts, suits, waistcoats,
skirts, coats, pullovers, trousers, dresses,
clothing jackets, shawls, stoles, scarves,
neckties, clothing belts, bathing suits,
footwear; head wear and waterproof clothing,
namely, raincoats.

 

 

LY Logo

 

9/30/2014

 

4617736

 

IC 009. G & S: Optical apparatus, namely,
binoculars; blank USB sticks; spectacles;
sunglasses; spectacle frames; spectacle
glasses; spectacle cases; accessories for
telephones, mobile phones, smart phones,
tablet devices, PDAs, and MP3 players,
namely, covers, neck straps, neck cords, and
bags and cases specially adapted for holding
or carrying portable telephones and telephone
equipment and accessories.

 

 

- 27 -

 

 
 

TRADEMARK

REGISTRATION
DATE

REGISTRATION
NUMBER

GOODS and SERVICES

 

LV Lago

9/28/1993

1794905

IC 025. G & S: clothing for men and women;
namely belts, shawls, sashes, scarves;
footwear headgear.

 

LV Logo

1/10/1989

1519828

IC 018, G & S: trunks, valises, traveling
bags, satchels, hat boxes and shoe boxes used
for luggage, hand bags, pocketbooks.

 

LV Logo

6/27/2000

2361695

IC 025. G & S: Clothing, namely, sweaters,
shirts, sweatshirts, polo shirts, t-shirts, suits,
waistcoats, raincoats, skirts, coats, pullovers,
trousers, dresses, jackets, shawls, stoles,
scarves, neckties, pocket squares, pocket
handkerchief squares for wear, gloves, ties,
belts, bathing suits, shoes, boots and sandals,
hats.

 

12/7/2002

2909002

IC 009 G & S: Optical instruments and
apparatus, namely, spectacles, eyeglasses,
spectacle cases.

 

9/20/1932

0297594

IC 018, G & S: trunks, valises, traveling
bags, satchels, hat boxes and shoe boxes used.
for luggage, hand bags, and pocketbooks.

 

Toile Monogram

 

 

 

10/3 1/2000

 

2399161

 

IC 025. G & 8: Clothing and underwear,
namely, shirts, polo shirts, t-shirts,
waistcoats, raincoats, skirts, coats, trousers,
dresses, jackets, shawls, stoles, scarves,
neckties, gloves, ties, belts, bathing suits,
shoes, boots and sandals, hats.

 

- 28 -

 
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

TRADEMARK REGISTRATION | REGISTRATION GOODS and SERVICES
DATE NUMBER
C) <> O) 08/21/2012 4192541 IC 018. G & S: Boxes of leather or imitation
leather for packaging and carrying goods;
+ + traveling bags; leather traveling sets of
<> V, <> luggage; trunks; suitcases; garment bags for
ate + travel; vanity cases sold empty; toiletry bags
<> sold empty; backpacks; handbags; attaché
© oO cases; leather document cases; wallets;
Toile Monogram purses; leather key cases.
IC 025. G & 8: Clothing, namely, underwear,
shirts, tee-shirts, pullovers, skirts, dresses,
trousers, coats, jackets, belts for clothing,
scarves, sashes for wear, gloves, neckties,
socks, bathing suits; footwear; headwear.
MICHAEL KORS, L.L.C.
TRADEMARK REGISTRATION REGISTRATION | GOODS and SERVICES
DATE NUMBER
MICHAEL June 4, 1996 1977507 25: Ladies’ clothing; namely, dresses, jackets,
KORS pants, skirts, shirts, blouses, shorts, sweaters,
coats, swimwear.
MICHAEL April 1, 1997 2049326 25: Clothing for use by women; namely,
KORS anoraks; aprons; ascots; babushkas; bandanas;

bathrobes; belts; blazers; blousons; bodysuits;
boleros; boots; boxer shorts; brassieres; briefs;
caftans; camisoles; capes; caps; cardigans;
chemises; clogs; fur coats; suit coats; corselets;
culottes; earmuffs; galoshes; garter belts;
girdles; gloves; nightgowns; halter tops; hats;
headbands; hosiery; jeans; jogging suits;
jumpers; jumpsuits; kerchiefs; kimonos;
leggings; leotards; loungewear; mittens;
moccasins; mufflers; neckerchiefs; neckties;
neckwear; negligees; nightshirts; overalls;
overshoes pajamas; panties;

pantsuits; pantyhose; parkas; pedai pushers;
peignors; pinafores; playsuits; pocket squares;
ponchos; pullovers; raincoats; sandals; scarves;
shawls; shorts; undershirts; athletic shoes; gym
shorts; sweat shorts; ski suits; slacks; snowsuits;
socks; sport coats; sport shirts; stockings; stoles;
suits; suspenders; sweat pants; sweat shirts; t-
shirts; trousers; tuxedos; underpants; vests;
vested suits; and warm-up suits; and, clothing
for use by men; namely, anoraks; ascots;
bandanas; bathrobes; belts; blazers; boots; boxer
shorts; briefs; capes; caps; cardigans; clogs; fur
coats; suit coats; earmuffs; galoshes; gloves;
hats; headbands; hosiery; jeans; jogging suits;
kerchiefs; leotards; loungewear; mittens;
moccasins; mufflers; neckerchiefs; neckties;

 

 

- 29.

 

 
 

TRADEMARK

REGISTRATION
DATE

REGISTRATION
NUMBER

GOODS and SERVICES

 

neckwear; nightshirts; overalls; overshoes;
pajamas; pantsuits; parkas; pedal pushers;
playsuits; pocket squares; ponchos; pullovers;
raiticoats; sandals; scarves; shawls; shorts;
undershirts; athletic shoes; gym shorts; sweat
shorts; ski suits; slacks; snowsuits; socks; sport
coats; sport shirts; suits; suspenders; sweat
pants; sweat shirts; t-shirts; trousers; tuxedos;
vests; vested suits; and warm-up suits.

 

MICHAEL
KORS

December 18, 2001

2520757

18: Handbags, billfolds, credit card cases, key
cases, and tote bags.

 

MICHAEL
KORS

December 18, 2001

2520758

9: Eyeglasses, eyeglass cases.

 

MICHAEL
KORS

March 12, 2002

2547039

35: Retail store services in the fields of clothing,
jewelry and clothing accessories.

 

MICHAEL
KORS

April 22, 2003

2708259

3: Cosmetics; namely, body lotion, cologne,
perfume, and shower gel.

 

MICHAEL
MICHAEL
KORS

April 11, 2006

308063 1

14: Eyeglass frames, eyeglasses, sunglasses,
eyeglass cases, carrying cases, namely, attaché
cases; bags, namely, tote bags; luggage;
suitcases; handbags; purses; wallets; men’s and
women’s clothing, namely, dresses, skirts,
blouses, pants, jackets, blazers, coats, raincoats,
capes, ponchos, scarves, hats, gloves, sweaters,
belts, hosiery, bathing suits, halter tops, socks,
jeans, warm up suits, sweatshirts, sweatpants,
leggings, shorts, slacks, sport coats, sport shirts,
suits, t-shirts, tuxedos, vests, ties; undergarments
for men and women, namely, boxer shorts, bras,
bustiers, camisoles, nightgowns, nightshirts,
pajamas, panties, undershirts, underwear;
footwear and headwear; belts.

 

MICHAEL

October 17, 2006

3160981

14: Watches.

 

art
ae

 

December 18, 2007

3356080

18: Handbags and small leather goods, namely,
wristlet bags.

 

 

MK MICHAEL
KORS

 

May 27, 2008

 

3438412

 

9: Eyeglass frames, eyeglasses, sunglasses,
eyeglass cases, eye shades, protective eye wear
and eye wear for sports; handbags; men’s and
women’s clothing, namely, dresses, skirts,
blouses, pants, jackets, blazers, coats, raincoats,
capes, ponchos, scarves, hats, gloves, sweaters,
belts, hosiery, bathing suits, halter tops, socks,
jeans, warm up suits, sweatshirts, sweatpants,
leggings, shorts, slacks, sport coats, sport shirts,
suits, T-shirts, tuxedos, vests, ties;
undergarments for men and women, namely,

 

-30-

 
 

 

 

 

 

 

 

 

 

 

 

 

TRADEMARK REGISTRATION REGISTRATION | GOODS and SERVICES
DATE NUMBER

boxer shorts, bras, bustiers, camisoles,
nightgowns, nightshirts, pajamas, panties,
undershirts, underwear, footwear and headwear;
belts.

MK MICHAEL November 18, 2008 3535310 14: Watches,

KORS

MICHAEL November 8, 2011 4052748 14: Jewelry.

KORS

MECHAEL November 8, 2011 4052752 14: Jewelry and watches.

MICHAEL

KORS

MICHAEL May 14, 2013 4334410 9: Protective cases, covers and carrying cases for

KORS mobile phones, portable media players, personal
digital assistants, laptops and tablet computers.

MICHAEL May 14, 2013 4334409 9: Protective cases, covers and carrying cases for

MICHAEL mobile phones, portable media players, personal

KKORS digital assistants, laptops and tablet computers.

 

 

‘THE NORTH FACE APPAREL CORP.

 

TRADEMARK

TM LOGO

NO

REGISTRATION

GOODS

 

5 DIMENSIONAL FIT

3994568

gloves

 

BACKSTYLER

4653409

organizing sporting events,
namely free style ski contests;
contests, namely video contests
consisting of video submissions
of ski events _

 

BETTER THAN NAKED

4384202

apparel, namely tops and bottoms

 

BOMBASTIC

4418844

fabric sold as integral component
of backpacks

 

CHIMNEY VENTING

3541726

clothing, namely, jackets, vests,
pants, shells, bib overalls, ski
bibs, pullovers and gloves

 

DRYWALL

DryY|WALL

4664041

bivouac sacks, namely, wind and
water resistant bags into which a
person can fit to protect
themselves from exposure to the
elements; eyewear; protective
eyewear, back packs; lumbar
packs; sports packs, sleeping bag
pads; sleeping bags, tents,
bottoms; footwear; gloves; head
wear; jackets; outer jackets; rain
wear; ski wear; tops

 

ETIP

4456114

gloves

 

EXPLORE FUND

 

 

4071167

 

grant making services, namely,
providing funding to
organizations working to increase
participation in outdoor activities

 

 

 

-31-

 

 

 

 

 
 

TRADEMARK

TM LOGO

REGISTRATION
NO

GOODS

 

EZ GROW

3931440

clothing for children, namely,
parkas, anoraks, coats, jackets,
wind-resistant jackets, pullovers,
pants, side zip pants, shells, one-
piece shell suits, ski wear, ski
suits, ski vests, ski jackets, ski
bibs, bib overalls, bib pants,
snowboard wear, snow pants,
snow suits, rain wear, rain
jackets, rain pants

 

FLASH DRY

3857227

synthetic fibers and filaments for
usé in the manufacture of fabrics,
textiles and yarns; yarn fibers,
synthetic yarn; yarn, jeans fabric;
knitted fabrics; nylon fabric;
polyester fabric; textile fabrics for
home and commercial interiors;
textile fabrics for lingerie; textile
fabrics for the manufacture of
clothing, footwear; foundation
garments; pants; short-sleeved or
long-sleeved t-shirts; sweat pants;
t-shirts; under garments; sports
shirts; polo shirts; pullovers; dress
shirts

 

FLASHDRY

4724069

baselayer bottoms; baselayer tops;
bottoms; coats: footwear;
foundation garments; gloves;
jackets; pants; parkas; tops

 

FLASHDRY DESIGN

 

€

4716717

baselayer bottoms; baselayer tops;
bottoms; coats; footwear;
foundation garments; gloves;
jackets; pants; parkas; tops

 

 

FLIGHT SERIES AND
DESIGN

 

FLGHT
SERIES

3535308

 

 

backpacks, bottle pockets, fanny
packs, waist packs, rain covers
used to cover all of the aforesaid;
internal frame packs and
hydration packs, namely,
backpack hydration systems
consisting of a backpack, a
reservoir, and a mouthpiece
connected to the reservoir by a
tube, sleeping bags and bivouac
sacks, namely, sleeping bags that
are normally used in association
with traditional sleeping bags,
thus eleminating the need for a

 

-33-

 
 

TRADEMARK

TM LOGO

REGISTRATION
NO

GOODS

 

tent when sleeping outdoors, tents
and tent accessories, namely, rain
flies and ground cloths, clothing,
namely, non-aviation jackets,
parkas, coats, bib overalls pants,
vests, one-piece shell suits, shells,
mittens, gloves, hats, rainwear,
wind resistant jackets, shorts,
shirts, t-shirts, leggings, tights,
bras and sweaters; boots, namely,
hiking and trekking boots; shoes,
namely, climbing, hiking, trail
running, athletic, sneakers,
slippers, and climbing slippers

 

HEAL CRADLE

3599066

footwear, namely, insoles as an
integrated feature of footwear

 

HEATSEEKER

4115274

insulated fabric sold as an integral
component of footwear, namely,
athletic shoes and boots

 

HEATSEEKER & Design

HEATOSEEKER

3815313

insulated fabric sold as an
intergral component of finished
footwear, namely, athletic shoes
and boots

 

HYDROSEAL

3630550

footwear

 

HYDROTRAK

3435200

footwear, namely, trekking boots
and shoes, trail running shoes,
hiking boots and shoes, althletic
shoes, climbing shoes, climbing
slippers

 

HYVENT

3103077

backpacks, rain covers, stuff
sacks and organizer bags,
trekking boots and shoes, athletic
shoes, jackets, bib pants, one-
piece shell suits, mittens, rain
gear, parkas, side zip pants,
shells, gloves, wind jackets,
hiking boots and shoes, vests and
pants

 

ICEPICK

3835454

footwear

 

MISCELLANEOUS
DESIGN (N DESIGN)

1102407

retail store, mail order, and
distributorship services in the
field of camping and outdoor gear
and sport equipment

 

 

MISCELLANEOUS
DESIGN (N DESIGN)

 

 

1030071

 

 

backpacks, sleeping bags, tents,
camping clothing, namely,
rainwear, parkas, vests, trousers,
shoes, gloves, headgear and
snowshoes

 

-33-

 

 

 

 
 

TRADEMARK

TM LOGO

REGISTRATION
NO

GOODS

 

MISCELLANEOUS
DESIGN (N DESIGN)

3630850

footwear; gloves; headgear,
namely, hats, caps, headbands,
visors, ear muffs, and the like;
hosiery; jackets; mittens; pants;
parkas; shirts; shorts; ski jackets;
skirts; socks; tights; vests

 

MISCELLANEOUS
DESIGN (S$ DESIGN)

3418103

footwear

 

MISCELLANEOUS
DESIGN (8 DESIGN)

3373851

backpacks, internal and external
frame packs, sleeping bags, tents
and tent accessories, namely, rain
flies, ground cloths, and gear loft
platforms used for storage,
clothing, footwear, namely, t-
shirts, shirts, tops, pants, side zip
pants, shorts, vests, parkas,
anoraks, coats, jackets, wind-
resistant jackets, pullovers,
sweaters, overalls, thermal
underwear, hosiery, socks, tights,
gloves, mittens, shells, one-piece
shell suits, ski wear, ski suits, ski
vests, ski jackets, ski bibs, bib
overalls, bib pants, snowboard
wear, snow pants, snow suits,
rainwear, tain jackets, rain pants

 

NEVER STOP
EXPLORING

3630364

retail store and on-line retail store
services in the field of apparel,
camping and outdoor gear, and
outdoor sporting goods equipment

 

NORTHOTIC

3450790

footwear, namely, trekking boots
and shoes, trail running shoes,
hiking boots and shoes, athletic
shoes and climbing slippers

 

NUPTSE

3442183

clothing, namely, jackets, vests,
and footwear

 

OPTIFIT

4455942

bags and backpacks

 

OPTIFIT-X

4700177

backpacks

 

 

PARK + PIPE OPEN
SERIES

OPEN SERIES

4095500

entertainment in the nature of
competitions in the field of
skiing; organizing sporting
events, namely, athletic
competitions in the field of skiing

 

ROLL CONTROL

4506183

insoles for footwear

 

 

SNAKE PLATE

 

 

3554653

 

footwear

 

~ 34.

 
 

TRADEMARK

TM LOGO

REGISTRATION
NO

GOODS

 

SUMMIT SERIES AND
DESIGN

3349240

sunglasses, backpacks, duffel
bags, internal and external frame
packs, sleeping bags, tents and
tent accessories, namely, tent
storage bags, rain flies, vinyl
sround cloths, tent pole storage
sacks, and gear loft platforms
used for storage, clothing,
namely, jackets, parkas, coats,
pants, bib overall pants, vests,
one-piece shell suits, shells,
mittens, gloves, hats, rainwear,
wind resistant jackets, shorts,
shirts, t-shirts, thermal underwear,
and sweaters; boots, namely,
hiking and trekking boots; shoes,
namely, climbing, hiking, trail
running, athletic, sneakers, and
slippers, and climbing slippers

 

SUMMIT SERIES AND
DESIGN

3479423

footwear

 

THE NORTH FACE

3541797

metal tent stakes

 

THE NORTH FACE

3294604

retail store, mail order, and
distributorship services in the
fields of camping and outdoor
gear, books, food, hardware and
sports equipment

 

THE NORTH FACE

983624

Backpacks, sleeping bags, tents,
camping clothing namely
rainwear, parkas, vests, trousers,
shoes, gloves and headgear ,
snowshoes and skis

 

THE NORTH FACE
AND DESIGN

te
ACER

2300758

shoes

 

 

THE NORTH FACE
AND DESIGN

 

nonta

3294605

 

 

retail store, mail order, and
distributorship services in the
fields of camping and outdoor
gear, books, food, hardware and
sports equipment

 

-35-

 

 

 
 

TRADEMARK

T LOGO

REGISTRATION
NO

GOODS

 

THE NORTH FACE
AND DESIGN

NORTE
ACEM

2097715

backpacks, sleeping bags, tents,
clothing, namely, parkas, vests,
jackets, anoraks, pants, ski bibs,
gloves, mittens, underwear, hats,
headbands, caps, ski suits, gaiters,
shorts, shirts and belts

 

THE NORTH FACE
AND DESIGN

NORTE

3630846

footwear; head wear; rainwear;
scarves; ski wear; socks

 

THE NORTH FACE
AND DESIGN
(HORIZONTAL)

THE NORTH FACE

3630565

clothing, namely, men's,
women's, and children's t-shirts,
shirts, tops, sweatshirts,
sweatpants, pants, side zip pants,
shorts, trousers, jeans, vests,
parkas, anoraks, coats, jackets,
wind-resistant jackets, jacket
hoods, pullovers, sweaters,
coverall, underwear, thermal
underwear, boxer briefs,
sleepwear, lingerie, loungewear,
hosiery, socks, tights, gloves,
mittens, shells, one-piece shell
suits, ski wear, ski suits, ski vests,
ski jackets, ski bibs, bib overalls,
bib pants, snowboard wear, snow
pants, snow suits, rain wear, rain
jackets, rain pants, gaiters,
namely, neck gaiters, leg gaiters
and ankle gaiters; skirts skorts,
dresses, swimsuits, swim trunks,
footwear, namely, athletic shoes
(sneakers), train running shoes,
climbing shoes, hiking shoes,
slippers, climbing slippers, boots,
trekking boots, hiking boots,
snowshoes, clogs, sandals;
headgear, namely, caps hats,
headbands, bandanas, scarves,
earbands, earmuffs, balaclavas,
visors, beanies, belts

 

 

 

THE NORTH FACE
AND DESIGN IN RED
SQUARE (CLAIMING
COLOR RED)

 

 

3538773

 

 

computer bags, all purpose
sporting bags, backpacks, day
packs, knapsacks, rucksacks,
book bags, tote bags, handbags,
duffel bags, knap sacks and duffel
sacks, messenger bags, hip and
lumbar packs, hip belts, shoulder
bags, messenger bags, book bags,
waist packs, fanny packs, day
packs, shoulder bags, satchels,
mountaineering bags, boston

 

- 36 -

 
 

TRADEMARK

T LOGO

REGISTRATION
NO

GOODS

 

 

 

 

 

bags, internal frame packs and
external frame packs, backpack
bottle pockets, rain covers used to
cover the aforesaid; hydration
packs, namely, backpack
hydration systems consisting of a
backpack, a reservoir, and a
mouthpiece connected to the
reservoir by a tube; backpack
shoulder harnesses; parts and
fittings for all the aforesaid
goods, walking sticks,
alpenstocks, umbrellas and
parasols, sleeping bags; covers for
sleeping bags; sleeping bag pads;
sleeping bag liners; sacks for
carrying and storing sleeping
bags; non-metal tent poles and
tent stakes, hydration packs,
namely, hydration system
consisting of a reservoir and a
mouthpiece connected to the
reservoir by a tube, tents; tent
accessories, namely, tent storage
bags, rain flies, vinyl ground
cloths, tent pole storage sacks,
and gear loft platforms used for
storage, clothing, namely, men's,
wotnen's, and children's t-shirts,
shirts, tops, sweatshirts,
sweatpants, pants, side zip pants,
shorts, trousers, jeans, vests,
parkas, anoraks, coats, jackets,
wind-resistant jackets, jacket
hoods, pullovers, sweaters,
coveralls, underwear, thermal
underwear, socks, tights, gloves,
mittens; outerwear, namely,
shells, one-piece shell suits, ski
wear, ski suits, ski vests, ski
jackets, ski bibs, bib overalls, bib
pants, snowboard wear, snow
pants, snow suits, rain wear, rain
jackets, rain pants, paiters,
namely, neck gaiters, leg gaiters
and ankle gaiters; skirts, skorts,
dresses, swim trunks; footwear,
namely, athletic shoes, sneakers,
trail running shoes, climbing
shoes, hiking shoes, slippers,
climbing slippers, boots, trekking
boots, hiking boots, snowshoes,
clogs, sandals; headgear, namely,
caps, hats, headbands, bandanas,

 

-37-

 

 

 
 

TRADEMARK

TM LOGO

REGISTRATION
NO

GOODS

 

scarves, earbands, earmuffs,
balaclavas, visors, beanies; belts,
on-line retail store services, retail
store services, mail order,
catalogue and distributorship
services, all featuring camping
and outdoor gear and equipment,
books, food, hardware, clothing,
sportswear, eyewear, footwear,
headgear, sports equipment and
related accessories

 

THE NORTH FACE
ENDURANCE
CHALLENGE

3395442

organizing exhibitions and
sporting events in the fields of
skiing, snowboarding, running,
climbing, and hiking

 

THE NORTH FACE
NEVER STOP
EXPLORING SPEAKER
SERIES

3454860

arranging seminars and lectures in
the fields of adventure and
endurance sports, namely, skiing,
snowboarding, running, climbing,
and hiking; conducting seminars
and lectures in the fields of
adventure and endurance sports,
namely, skiing, snowboarding,
running, climbing, and hiking

 

THERMOBALL and
Design

THERNOBALL

4716718

anoraks; baselayer bottoms;
baselayer tops; bottoms; coats;
footwear, gloves; headwear;
jackets; outdoor gloves; pants; ski
gloves; ski pants; snow pants;
snowboard gloves; snowboard
pants, tops

 

TNF WINTER GRIP

3044570

footwear

 

TRICLIMATE

3455206

clothing, namely jackets, parkas,
pants, shirts, vests, shells, bib
pants and one-piece shell suits

 

ULTRATAC

3558969

footwear

 

VAPORWICK

2067763

moisture wicking chemical
compositions for articles of fabric

 

WINDWALL

2907291

jackets, wind resistant jackets and
vests

 

WINDWALL

3923048

gloves

 

WRISTOVEN

4456402

gloves

 

 

ZLOFT

 

4467524

 

 

jackets

 

- 38 -

 
TIMBERLAND, a division of VF OUTDOOR, LLC, and TBL LICENSING LLC

 

TIMBERLAND

2,932,268

3/15/05

Footwear; clothing, namely coats, jackets,
rainwear, sweaters, shirts, pants, shorts,
headwear, gloves, neckwear, belts, sweatshirts,
t-shirts, vests, socks,

 

TREE DESIGN

2,947,228

5/1/05

Footwear; clothing, namely coats, jackets,
rainwear, sweaters, shirts, pants, shorts,
headwear, gloves, neckwear, belts, sweatshirts,
t-shirts, vests, socks.

 

TIMBERLAND (word mark}

1,592,927

4/24/90

Watches.

 

TIMBERLAND (word mark}

1,600,223

6/12/90

Shoe care products, namely water repellant.

 

Timberland Tree circle design

1,610,987

8/28/90

Shoe care products, namely water repellant.

 

Timberland Tree circle design

1,607,424

7/24/90

Watches.

 

TIMBERLAND (word mark}

1,523,598

2/7/89

Clothing, namely coats, jackets, rainwear,
sweaters, shirts, pants, caps, hats, gloves,
searfs, belts, t-shirts and vests.

 

Timberland Tree circle design

1,552,963

8/22/89

Clothing, namely coats, jackets, rainwear,
sweaters, shirts, pants, caps, hats, gloves,
scarfs, belts, t-shirts and vests.

 

TIMBERLAND (word mark)

1,588,288

3/20/90

Store services in clothing, footwear,
outerwear, leather or leather and fabric
accessories, such as, but not limited to,
portfolios, handbags, belts, keychains,
calendar books, wallets, tie cases, and the like,
shoe care products and watches.

 

TIMBERLAND (word mark)

1,849,012

8/9/94

Sunglasses.

 

Tree design

1,843,478

7/5/94

Sunglasses,

 

TBL

2,112,526

11/11/97

Clothing, namely, jackets, hats, shirts and
sweatshirts.

 

Timberland Tree circle design

1,502,205

8/30/88

eather goods, namely, key fobs, luggage,
tags, credit card cases, wallets, portfolio type
briefcases, duffel bags, backpacks and
briefcases.

 

TIMBERLAND (word mark)

1,502,204

8/30/88

Leather goods, namely, key fobs, luggage
tags, credit card cases, wallets, portfolio type
briefcases, duffel bags, backpacks and
briefcases.

 

TIMBERLAND word with tree

circle design

1,355,331

8/20/85

‘Clothing, namely footwear, shirts, jackets,
coats, sweatshirts, T-shirts, jerseys, sweaters,
vests, belts and hats.

 

TIMBERLAND (word mark)

1,300,704

10/16/84

(Footwear, namely, men's women's and
chifdren's boots, work shoes, hiking shoes,
boat shoes and other footwear.

 

Timberland Tree circle design

 

 

1,075,061

10/11/77

 

(Footwear, namely, men's, women's and
children's boots, work shoes and hiking shoes.

 

 

 

-39-

 

 

 
(hereinafter collectively referred to as “Plaintiffs” Federally Registered Trademarks”);

(b) From receiving, manufacturing, distributing, advertising, promoting,
returning, offering for sale or otherwise disposing of in any manner, holding for sale or
selling any goods, labels, tags, logos, decals, emblems, signs, and other forms of
markings, any packaging, wrappers, pouches, containers and receptacles, and any
catalogs, price lists, promotional materials and the like bearing a copy or colorable
imitation of Plaintiffs’ Federally Registered Trademarks;

(c) From using any logo, trade name or trademark which may be calculated to
falsely represent or which has the effect of falsely representing that the services or
products of Defendants are sponsored by, authorized by, or in any way associated with
Plaintiffs;

(d) From infringing Plaintiffs’ Federally Registered Trademarks;

(e) From falsely representing themselves as being connected with Plaintiffs or
sponsored by or associated with Plaintiffs;

(f) From using any reproduction, counterfeit, copy, or colorable imitation of
Plaintiffs’ Federally Registered Trademarks in connection with the publicity, promotion,
sale, or advertising of goods sold by Defendants including, without limitation, apparel,
belts, cosmetics, eyewear, footwear, handbags, jackets, jewelry, perfumes, wallets,
watches, and other products bearing a copy or colorable imitation of Plaintiffs’ Federally
Registered Trademarks;

(g) From affixing, applying, annexing, or using in connection with the sale of
any goods, a false description or representation, including words or other symbols tending
to falsely describe or represent such goods as being those of Plaintiffs and from offering

such goods in commerce;

- 40 -
(h) From using any trademark or trade name in connection with the sale of any
goods which may be calculated to falsely represent such goods as being connected with,

approved by or sponsored by Plaintiffs; and

 

(i) From destroying, altering, disposing of, concealing, tampering with or in
any manner secreting any and all business records, invoices, correspondence, books of
account, receipts or other documentation relating or referring in any manner to the
manufacture, advertising, receiving, acquisition, importation, purchase, sale or offer for
sale, or distribution of any merchandise bearing Plaintiffs’ Federally Registered
Trademarks.

2. Defendants, their principals, officers, agents, servants, employees and attorneys and all
persons in active concert or participation with them are hereby enjoined, from transferring,
discarding, destroying or otherwise disposing of the following currently in the possession,
custody or control of Defendants:

(a) All merchandise bearing any copy or counterfeit of Plaintiffs’ Federally
Registered Trademarks or any markings substantially indistinguishable therefrom;

(b) All labels, tags, logos, emblems, watch faces, signs, and other forms of
markings, all packaging, wrappers, pouches, containers, receptacles, and all
advertisements, catalogs, price lists, guarantees, promotional materials and the like
bearing any copy or counterfeit of Plaintiffs’ Federally Registered Trademarks or any
markings substantiaily indistinguishable therefrom, and all plates moids, dies, tooling,
machinery, assembly equipment and other means of making the same; and

(c) All books and records showing:

(i) Defendants manufacture, receipt and sale of merchandise bearing
Plaintiffs’ Federally Registered Trademarks; and

Al -

 
(ii) Defendants’ manufacture, receipt and sale of any labels, tags, logos,
decals, emblems, signs, and other forms of markings, any packaging,
wrappers, pouches, containers and receptacles, and any catalogs, price
lists, guarantees, promotional materials and the like bearing Plaintiffs’
Federally Registered Trademarks, either by reference to such
trademarks or by style or code number or otherwise.

3. The parties may take immediate and expedited discovery, limited to document
requests and interrogatories, without regard to the time limitations set forth in Rules 30, 33, 34
and 36 of the Federal Rules of Civil Procedure,

4. The seizures outlined in the opening paragraph are hereby confirmed, and the
counterfeit goods seized pursuant to the Court’s Seizure Order may be destroyed after the
appropriate 10 days’ notice is given to the United States Attorney for the Southern District of
New York, as provided for in 15 U.S.C. § 1118.

5. Service of this Order by first-class mail to the Defendants at their business addresses
shall constitute sufficient service of this Order. Service shall be deemed complete on the mailing
of this Order as permitted above. he. whiny be cba\Ye wen an ha bere. a

“Vhs a dow and . . . oy r - 4 Berg

6. Adll papers under seal in this action are now unsealed. 7

Dated: December _¢ , 2019 SO ORDERED:

Wemees LE

DENISE/L. COTE
UNITEI) STATES DISTRICT JUDGE

- 42.
